Citation Nr: 1230399	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension to include as due to service connected disability or exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1963 to September 1967.  Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.  The Veteran disagreed and perfected an appeal. 

In November 2010, the Veteran and his representative presented evidence and testimony in support of the Veteran's claims at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

In January 2011, and again in April 2012, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its latest remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, an adequate addendum opinion was provided.  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam and is presumed to have been exposed to herbicide agents such as Agent Orange. 

2.  The Veteran's current hypertension is not related to his period of active military service to include any incident or event therein, is not proximately due to or the result of his service-connected disability on either a causation or aggravation basis, and is not due to exposure to Agent Orange 




CONCLUSION OF LAW

The criteria for service connection for hypertension include as due to service connected disability or exposure to Agent Orange have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881   (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in January 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, and the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  The report of the examinations, and the other evidence in the file, contains the findings needed to make a determination.  So another examination or additional medical comment concerning this is not needed. 38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). hypertension, this disorder may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).

As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

Further, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

For VA purposes, isolated systolic hypertension means that the systolic pressure is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg.  See VA Training Letter 00-07 (July 17, 2000), available at http://vbaw.vba.va.gov/bl/21/publicat/Letters/TrngLtrs.htm#2000 (December 14, 2011).   

Service Connection Based On Herbicide Exposure

In general, a Veteran shall be presumed to have been exposed to an herbicide agent containing dioxin or 2, 4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, where the evidence can establish that the Veteran served on active duty in one of a few specific locations.

Most commonly, exposure to herbicides such as Agent Orange applies to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975. 38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for Veterans who served in specific units along the Korean Demilitarized Zone from April 1968 to July 1969, and for Veterans in specific specialties at certain U.S. Air Force bases in Thailand during the Vietnam Era.  See M21-1, Part IV, subpart ii, ch. 2, § C(10)(o) (December 26, 2011).  For assertions of herbicide exposure in any other location, VA must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id. 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft- tissue sarcomas.  38 C.F.R. § 3.309(e).

Service connection may therefore be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran was exposed to toxic herbicides such as Agent Orange. 3 8 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162.

As to the first element, the Veteran has service in the Republic of Vietnam from September 1966 to September 1967.  This service was within the relevant time period specified in 38 C.F.R. § 3.307.  Therefore, as the evidence indicates that served in the Republic of Vietnam, he is presumed to have been exposed to toxic herbicide agents such as Agent Orange. 

However, although his exposure to Agent Orange may be presumed, service connection is nonetheless not warranted, as hypertension is not a disorder that may be presumed related to Agent Orange exposure.  Indeed, when it recently revised 38 C.F.R. § 3.309(e) to include ischemic heart disease, VA specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure.  VA has also specifically found that any evidence indicating such an association is outweighed by the other evidence that is against such an association and, based on a consideration of all available medical evidence, determined that a positive association between circulatory diseases and herbicide exposure does not exist.  See Notice, 59 Fed. Reg. 341 -346 (1994).

Therefore, although the Board recognizes that the Veteran has service in the Republic of Vietnam and is thus presumed to have been exposed to toxic herbicides such as Agent Orange, hypertension is not one of the disorders that may be presumed related to such exposure under 38 C.F.R. §§ 3.307  and 3.309.  Thus, service connection is not warranted on this basis. 

The Evidence

The service treatment records show no complaint, diagnosis or treatment for hypertension.  Significantly, at separation in September 1967, his blood pressure reading was 124/64, which, as was noted above, does not indicate hypertension for VA purposes.  Hypertension was not noted in service.  The Veteran does not argue the contrary.

Next, the post-service evidence does not indicate the presence of hypertension for many years after service discharge.  Specifically, the first indication that the Veteran was diagnosed with high blood pressure was not until the 1990's, as noted in private treatment.  The Board emphasizes the multi-year gap that exists between discharge from active duty service in 1967 and this diagnosis.  Indeed, the Veteran has not asserted that this disorder has persisted since the time he left active duty.  Therefore, service connection based on a continuity of symptoms has not been established.

As an additional matter, hypertension was not shown within one year of his release from active duty.  Therefore, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
The Court has held that a post-service reference to injuries sustained in service, without a review of service medical records, does not constitute competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999). The Court has also held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record, see Miller v. West, 11 Vet. App. 345, 348 (1998), and that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Finally, the Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that a medical opinion is inadequate when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

To the extent that the Veteran argues that hypertension is secondary to service-connected diabetes mellitus, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience. Here the question of the relationship between hypertension and service-connected diabetes mellitus is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hypertension based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between hypertension and service-connected diabetes mellitus. 

As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim. 

There are contradicting opinions here regarding the relationship between the Veteran's hypertension and his service connected diabetes mellitus as well as his exposure to Agent Orange.

When the Veteran was examined by VA in May 2006, the claims file and private records beginning in 1993 were noted to have been reviewed.  Diabetes was diagnosed in 1993.  It was noted that in April 1999 the Veteran's blood pressure was 186/108, and medication was prescribed.  The Veteran stated that hypertension had its onset at the same time as his diabetes mellitus.   His current reading was 160/80 and hypertension was diagnosed.  The examiner stated that the date of onset of hypertension was not the same as the diabetes in 1999 and thus hypertension was not due to diabetes.  

In a September 2006 statement, a private examiner reported that he had seen the Veteran for a diabetic checkup in August and at that time his blood pressure was 160/90.  The examiner stated that while hypertension may not be related to the Veteran's time in the military it is certainly aggravated by his diabetes and his diabetes is aggravated by his hypertension.  It was stated that his diabetes contributed to the difficulty in managing the hypertension.  

In an August 2007 follow-up letter, the previously noted private examiner stated that the Veteran's readings were normal in 1993 and that in November 1995 he had a reading of 160/86.  He stated that while the diabetes predated the hypertension, he felt that the diabetes is an aggravating condition and that hypertension is service connected because of the Veteran's diabetes.  He stated that it was impossible to speculate what amount of insulin resistance and pre-diabetic conditions were present in the early 1990's that may have contributed to his hypertension, he thought it was a possible scenario.  

In May 2008, the Veteran was examined by VA.  The claims file was reviewed.  The Veteran reported that he was diagnosed with hypertension in 2000 and then 6 months later was diagnosed with diabetes.  His reading was 134/68.  The examiner documented the Veteran's prior treatment.  It was opined that it is less than likely than not that the Veteran's hypertension is aggravated by his diabetes.  The examiner stated that after reviewing the record, a timeline can be established for the dates of diagnoses for hypertension and diabetes.  It was pointed out that while diabetes was noted in 1993, lab work in January 1993 was normal, and that there is no other documentation noted for diabetes until 1999.  It was noted that hypertension was diagnosed in April 1999 and diabetes was diagnosed in July 1999 according to lab work.  The examiner concluded that because the diagnosis of hypertension predates the diagnosis of diabetes in his medical opinion, it is less likely that the hypertension is aggravated by his diabetes.  .  

A VA addendum opinion was obtained in January 2011.  The claims file was reviewed.  The Veteran's medical history was noted.  Hypertension was diagnosed.  The examiner stated that it was her medical opinion that the Veteran's hypertension was not caused by or the result of or permanently aggravated by his service-connected diabetes since there is no evidence of end stage renal disease, which is the necessary nexus needed to link the two conditions.  

In a May 2012 VA addendum opinion, the claims file was reviewed and his history documented.  The examiner opined that the hypertension is less likely than not proximately due to or the result of the Veteran's diabetes.  She stated that the hypertension is less likely than not the result of exposure to Agent Orange while he was in Vietnam since the weight of the medical literature does not support any nexus between exposure to Agent Orange and later development of hypertension.  It was stated that Agent Orange is a G protein promoter and there is nothing in weight of the medical literature to link promotion of cellular division by the G protein to the later development of hypertension.  

In support of his claim, the Veteran has submitted treatise evidence which discusses hypertension and diabetes.  With regard to treatise information, the Board notes that the United States Court of Appeals (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228   (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

The Board finds the Veteran has not submitted a medical opinion in conjunction with the treatise evidence which provides a "plausible causality" between his hypertension and diabetes.  In making this determination, the Board notes the Veteran has submitted medical statements which purport to establish a relationship between his hypertension and diabetes.  While the statements are considered competent medical evidence, the Board finds that the statements are not probative as noted above.  

Therefore, while the Veteran has attempted to submit evidence that establishes a nexus between his current diagnosis of hypertension and his diabetes, the Board finds that the treatise information and medical opinions which purport to establish a nexus are insufficient to establish the required nexus.   Instead, as discussed above, the Board finds that the most competent, credible, and probative evidence preponderates against the Veteran's claim.

In this case, the Board finds that the weight of the competent evidence does not support a finding that the Veteran's hypertension to his service connected diabetes or to active duty due to exposure to Agent Orange.  In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a Veteran's medical history, is not a requirement for private medical opinions. A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the Veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived. See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this case, the Board finds that the VA opinions are the most probative evidence of record.  The Board assigns little probative value to the private examiner's finding since it did not offer clear rationale for the findings and the determination as it relates to the Veteran and is general in nature.  It is noted that the private examiner in providing the August 2007 follow-up letter he reported that it was "a possible scenario" regarding diabetes contributing to hypertension.  Thus the conclusion is speculative.  In contrast, the VA opinions addressed the complete medical history.  They explained the findings.  They addressed aggravation, direct and secondary service connection questions.  They provided salient facts and observations with supporting information.  The Board attaches the most probative value to the VA opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). Accordingly, the VA opinions represent the most probative evidence of record. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved. As such, the appeal is denied.



ORDER

Service connection for hypertension to include as due to service connected disability or exposure to Agent Orange is denied  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


